 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDAkron Engraving Company,Inc.,Employer-Peti-tioner and Cleveland Local No. 24-P, Lithog-raphersandPhotoengravers International Union,AFL-CIO. Case 8-RM-470March 11, 1968DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Joseph A.Szabo of the National Labor Relations Board.Thereafter, the Employer and Union filed briefs insupport of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error.' They are hereby af-firmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged, primarily, in themanufacture of letterpress printing plates at itsAkron, Ohio, plant. During the fiscal year February1, 1966, to January 31, 1967, its gross income wasabout $250,000, which amount included sales toStandard Oil Company of Ohio in the amount of al-most $30,000 and sales to the Goodyear Tire andRubber Company in the amount of about $12,000.During the same period, the Employer shippedacrossState linesmaterialsvaluedatabout$45,000.We are satisfied that the Employer is en-gaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.'2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees within themeaning of Sections 9(c)(1) and 2(6) and (7) ofthe Act.4.As agreed to by the Employer and Union, thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act: All productionemployees, excluding all office clerical employeesand professional employees, guards and supervisorsas defined in the Act.5.An economic strike was instituted at the Em-ployer'sAkron,Ohio, plant on November 11,1965,3 and was still in existence at the time of thehearing, which was held on various dates betweenMay and September 1967. The Employer has con-tinued to operate during the strike with replace-ments, but has instituted certain changes in itsoperations. Thus, prior to the strike, the Employeremployed 10 employees :n the bargaining unit,each assigned to one of the Employer's seven de-partments. There were three employees in strippingand plating, two in camera, and one each in zincetching, copper etching, routing-blocking, finishing,and proofing.Following the strike, the method ofdepartmentalization was abolished, and the sevenreplacements hired by the Employer were assigned,generally, to "production" duties, working on what-ever jobs were to be done in the plant, each em-ployee being capable of performing several jobs.The Employer states that its volume of photoen-graving work has been permanently reduced follow-ing the strike, citing the fact that during the fiscalyear prior to the strike, namely, from February 1,1965, to January 31, 1966, gross sales of photoen-graving plates amounted to about $192,000, whilein the first fiscal year following the strike, namely,from February 1, 1966, to January 31, 1967, salesof photoengraving plates amounted to about$142,000.Under these circumstances, the Em-ployer alleges, generally, that there is no reasonablelikelihood of its business returning to the prestrikelevelwhen and if the strike is ended. The Unionclaims,however, that the Employer has subcon-tracted much of its work, that such subcontractingis a temporary measure, and that such work has notbeen permanently lost to the bargaining unit. TheUnion also points to new work allegedly gainedthrough the Employer's acquisition of McNitt En-gravingCo. in 1965 or 1966. This issue isdiscussed,infra.We turn, first, to a consideration of the eligibilityof the 7 replacements and the 10 economic strikersto vote in the election hereinafter directed.'We need not now determine the validity of the Hearing Officer's rulingson numerous motions and petitions to revokesubpoenas duces tecum,since,as hereinafter appears, we find it unnecessary, at this time, to resolve theissueof whether the Employer has suffered a permanent loss of work byreason of the strike.zWe note, moreover, that the Board has previously exercised jurisdic-tion over the Employer. SeeCleveland Local No. 24-P, Lithographers andPhotoengraversInternational Union,AFL-CIO (Akron Engraving Com-pany, Inc.),160 NLRB 949Since the strike commenced on November 11, 1965, and the petitionwas not filed until November 28, 1966,it is clear that the electionhereinafter directed will not occur within 1 year from the inception of thestrike AKRON ENGRAVING COMPANY, INC.233Voter Eligibility-ReplacementsThe Employer contends,inter alia,that the sevenreplacements are permanent replacements andtherefore eligible to vote in the election. On theother hand, the Union claims that the Employer'smethod of operation adopted subsequent to thestrike is temporary, and that all newly hired em-ployees are merely fill-in, or temporary, replace-ments for the strikers.JamesGill,JosephJones,DavidHoltzapple,Burker Johnson, and Paul Keener:These employeeswere hired by the Employer subsequent to thestrike, and the uncontroverted record testimonyestablishes that- each ofthese individuals, whenhired, was told by the Employer thathis job waspermanent. Under thesecircumstance and in viewof the Union's failure to rebut the presumption ofpermanence,' we find that thesereplacements arepermanent employees and are eligible to vote in theelection.'Robert Shriver:Prior to the strike, Shriver wasemployed by the Employerin a nonbargaining unitposition; namely, as asalesman.Soon after the in-ception of the strike, his prime account, theGoodyear Tire and Rubber Company, to which hedevoted approximately 75 percent of his time,shifted its work to firms utilizing the offset printingprocess. In January 1966, Shriver was told by theEmployer that he was beingassignedto productionduties, and he was subsequently assured by the Em-ployer that his job would not be affected by the endof the strike. In this connection, the record reflectsthat the Employer has continuedto retain, in asales capacity, the three othersalesmen in its em-ploy. Under the circumstances, we find that Shriverisa permanent replacement, and is, accordingly,eligible to vote in the election.David Ellis:Ellis,a brother-in-law of EugeneRohrich, president of the Employer, was employedas a plant superintendent prior to the strike. Shortlyafter the strike began, he started performingproduction duties, "sincethere was nobody elsethere to do it." Ellis testified that, in early 1966, hewas told by the Employer that due to the strike, theEmployer needed- production -employees and didnot need a superintendent any more because at thattimethere were very few employees to do produc-tion work. He also testified he was told that, thence-forth, he would be permanently in production.Nonetheless, at a hearing before the Summit Coun-ty Common Pleas Court on March 9, 1966, Ellistestified his position at that time was "plant su-perintendent." His testimony at the instant hearinglikewise causes us to believe that, while Ellis is un-doubtedly performing production tasks, he still pos-sessesmuch of the authority he held prior to thestrike.' Ellis does not punch a timeclock. He hascontinued to be a salaried employee and in fact hasreceived a raise in pay. Under these circumstances,we find that Ellis is still a supervisor. Moreover, inour view, the above facts show that, by virtue of hisfamily relationship with the president of the Com-pany, Ellis enjoys a special status which allies his in-terestsmore closely with those of -management.'Accordingly, we find that Ellis is not eligible to votein the election. Ellis testified in effect that, what-ever his authority, he has been performing produc-tion work for over a year and a half, and that whilehe "assumed" that he was a replacement for astriker, it was difficult to say because the Employernow operates differently. The Union contends thealleged changes in the Employer's operations aremerely temporary. We shall not at this time pass onthe question of whether Ellis is a permanentreplacement, but shall do so, as indicated below,only if that issue should become determinative ofthe election.Voter Eligibility-StrikersThe Employer contends that the 10 strikers havebeen permanently replaced, or, alternatively, thatthey abandoned the strike by accepting permanent,and more remunerative, employment elsewhere. Inany event, the Employer contends, since there hasbeen a permanent reduction of unit work since thestrike, no striker has any reasonable expectation offurther employment. On the other hand, the Union,as indicated heretofore,claimsthat there has beenno eliminationof unit work for economicreasons,that thereplacementsare temporary, and that allthe strikersare eligibleto vote since it has not beenaffirmatively shown that they have abandoned theirinterestin the struck work.Jerome Clifford, Ted Varga, Tod Kittinger,WilliamSdgedy, Gus Schott, John Tobias, Edward Bancroft,andVictorEmerson:The record evidenceestablishesthat each of these strikers has obtainedemployment elsewhere in theindustry, receiving'PacificTile and PorcelainCompany,137 NLRB 1358.s The record shows that in the early days of the strike,Paul Keener, whilestill an employeeof AkronLitho Plate Company,a related corporation, didsome camera work for the Employer herein.Contrary to the Union's con-tention,we do not believe that the fact that Keener performed some unitwork prior to his employment with the Employer detracts from his status asa replacement.6 Ellis testified:"...that isn't the reason I am superintendent.I am the su-perintendent because I know how to do the work,not a superintendent butI am the production man because I know howto do the work."7 Taunton SupplyCorp., 137 NLRB 221,222. 234DECISIONS OF NATIONALfrom $12.50 to $30 more weekly, and is receivingfringe benefits not heretofore available at the Em-ployer's plant. Each striker, however, testified tohis intent to return to work for the Employer, if theEmployer were to have a union contract. Em-ployees Clifford, Varga, Sagedy, Schott, Bancroft,and Emerson are presently employed in Cleveland,but continue to maintain their homes in the Greater.Akron area, or in Canton, Kittinger works in Wads-worth, Ohio, about 12 miles from Akron, whileTobias works in Akron. We do not believe that theemployees can be held to have abandoned interestin their jobs with the Employer merely becausethey qualified their intent to return with the provi-sion that the Employer have a union contract; thatisa condition that formerly existed at the Em-ployer's plant, and whether or not it returns maywell depend on the outcome of the election heredirected.Moreover, the Board has held that themere acceptance of a job with better benefits doesnot establish that a striker has forfeited his eligibili-ty.'Upon the foregoing facts, we conclude that thepresumption of continued eligibility has not beenrebutted and that all eight of these strikers, not-withstanding their employment with other em-ployers, have not abandoned their struck jobs andare, subject to conditions outlined below, eligible tovote in the election hereinafter directed.Norman Perkins and Vincent McGuire:Therecord shows that these individuals have obtainedbetter jobs in Cleveland, Ohio, working a lessernumber of hours, with increased fringe benefits.While Perkins and McGuire have testified to theirintent to return to work at the Employer's plantonce the strike is over, the record discloses,nevertheless, that Perkins has sold his home inAkron and is living in the Cleveland area, and thatMcGuire is in the process of selling his home inAkron and is living in the Cleveland area. Underthe circumstances,we conclude that Perkins andMcGuire have abandoned their prestrike jobs and,'Pacific Tileand Porcelain Co , supra1362-639 Section9(c)(3) of theAct indicates that, once 12 months from the com-mencement of an economic strike has passed, only those strikers who havenot been permanently replaced are eligible to vote10An election eligibility list, containing the names and addresses of all theeligible voters,must be filedby the Employerwith the Regional Directorfor Region8 within 7 daysafter the date of this Decision and Direction ofLABOR RELATIONS BOARDaccordingly,are ineligibleto vote inthe election.In this connection, we note thatthere were 10jobs in thebargaining unitat thetime of the strikeand that the Employer is presentlyoperating with atleast 6 replacements.We have held,supra,thatthesesix replacementsare eligible to vote in theelection, and that they are to be considered as per-manent replacements for the striking employees.The Union does not contend, nor would the recordsupport, a finding that more than a total of 10strikers should be deemed eligible.' Accordingly, itappears that, of the eight economic strikers who aredeemed not to have abandoned their jobs with theEmployer,a minimumof zero anda maximum offour are eligible to vote, depending on a determina-tion as to whether, and to what extent, the Em-ployer's workload and work force have been per-manently reduced, and as to whether Ellis' per-formance of unit work is permanent and constituteshim a permanent replacement. We shall make nopresent determination as to these questions. Rather,we shall permit each of the eight economic strikersto vote subject to challenge. The Regional Directoris instructed that in the event the vote of foureconomic strikers, the most that will be permittedto vote in any event, is determinative of the elec-tion results, he shall return the case to the Boardfor disposition of the issues as to whether there hasbeen a permanent reduction in the Employer's workload for economic reasons, as to whether Ellis,though ineligible to vote, is a permanent replace-ment for a striking employee, and for the furtherdetermination as to which, if any, of the economicstrikerswere eligible to cast a valid ballot in theelection. In the event the vote of four economicstrikers is not determinative of the election results,the Regional Director is instructed to issue the ap-propriate certification.[Direction of Election10 Omitted from Publica-tion. ]Election TheRegional Director shall make the list available to all partiesto the election No extension of timeto filethis list shall be granted by theRegionalDirector except inextraordinarycircumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwheneverproper objectionsare filed.Excelsior UnderwearInc ,156 NLRB1236